Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 15, 2022

                                       No. 04-21-00464-CR

                                     Patricia Dawn HANVY,
                                             Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 451st Judicial District Court, Kendall County, Texas
                                   Trial Court No. 18-837-CR
                          Honorable Kirsten Cohoon, Judge Presiding


                                         ORDER
        Appellant’s brief was originally due by February 4, 2022 and was not filed. We notified
the pro se appellant of the deficiency on February 17, 2022. See TEX. R. APP. P. 38.8(b)(2). In
that notice, we cautioned appellant that if we did not receive an adequate response by February
28, 2022, we would abate this appeal to the trial court for an abandonment hearing. See id.
Neither the brief nor a motion for extension of time to file the brief has been filed.

       Pursuant to Rule 38.8(b)(2) of the Texas Rules of Appellate Procedure, we ORDER this
appeal ABATED and ORDER the trial court to conduct a hearing to answer the following
questions:

       (1) Does appellant desire to prosecute her appeal?

       (2) Is appellant indigent? If appellant is indigent, the trial court shall take such measures
as may be necessary to assure the effective assistance of counsel, which may include the
appointment of new counsel.

        (3) Has appointed or retained counsel abandoned the appeal? Because sanctions may be
necessary, the trial court should address this issue even if new counsel is retained or substituted
before the date of the hearing.

        The trial court may, in its discretion, receive evidence on the first two questions by sworn
affidavit from appellant. However, since appellant is pro se, the trial court shall order appellant
to be present at the hearing in whatever format the trial court uses as a result of the COVID-19
pandemic.

       We further ORDER the trial court to notify this court of the date of the hearing within 5
days of the date the hearing is set. Finally, we ORDER the district clerk and court reporter to,
within 30 days of the date of the hearing, file a supplemental clerk’s and reporter’s records in this
court which shall include: (1) a transcription of the hearing and copies of any documentary
evidence admitted; (2) written findings of fact and conclusions of law; and (3) recommendations
addressing the above enumerated questions.



                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of March, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court